DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-9, 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 4-9 is the inclusion of the limitation an electronic apparatus that includes a memory configured to store a plurality of third design images and a control table, wherein the control table includes information of each group of the plurality of third design images; a determining section configured to determine at least one second design image, of [[or ]]a plurality of second design images, from a first set of third design images of the plurality of third design images based on: the control table, wherein the plurality of second design images is different from the first design image, and the first set of third design images belongs to a same group as a group of the first design image in the control table an instructing section configured to control a printing operation of the determined at least one second design image.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation of an information processor that includes a memory configured to store a plurality of third design images and a control table, wherein the control table includes information of each group of the plurality of third design images; a determining section configured to 
The primary reason for the allowance of claim(s) 13 is the inclusion of the limitation of a printing system that includes an information processor that includes a memory configured to store a plurality of third design images and a control table, wherein the control table includes information of each group of the plurality of third design images; a determining section configured to determine at least one second design image, of [[or ]]a plurality of second design images, from a first set of third design images of the plurality of third design images based on: the control table, wherein the plurality of second design images is different from the first design image, and the first set of third design images belongs to a same group as a group of the first design image in the control table an instructing section configured to control a printing operation of the determined at least one second design image.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 14 is the inclusion of a printing method that includes the method steps of storing, in a memory, a plurality of third design images and a  and the set of third design images belongs to a same group as a group of the first design image in the control table; and printing the determined at least one second design image.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853